         Case 4:20-cv-00485-MW-MAF Document 4 Filed 10/06/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

AUGUSTA SANDINO CHRISTIAN
NAMPHY, DREAM DEFENDERS,
NEW FLORIDA MAJORITY,
ORGANIZE FLORIDA, and
FLORIDA IMMIGRANT
COALITION,

                 Plaintiffs,
    v.                                                       Case No. 4:20cv485-MW/MAF

RON DESANTIS, in his official
Capacity as Governor of the State
of Florida, and LAUREL M. LEE,
in her official capacity as Florida
Secretary of State,

          Defendant.
_________________________/

                    ORDER SETTING CONFERENCE SCHEDULE

         Plaintiffs have filed their Complaint for Emergency Injunctive and

Declaratory Relief. ECF No. 1 1. In order to promote the orderly and prompt

resolution of this matter,

         IT IS ORDERED:

         1.      The attorneys for both parties must confer prior to the scheduling

conference in a good faith effort to reach agreement on the scheduling of a hearing


1
 Plaintiffs have also filed a motion for Temporary Restraining Order and Preliminary Injunction. ECF No. 3. This
Court will address Plaintiffs’ request for Temporary Restraining Order by separate order.
                                                        1
      Case 4:20-cv-00485-MW-MAF Document 4 Filed 10/06/20 Page 2 of 2




on the request for preliminary injunction and on other procedural and substantive

issues relating to the motion, including the need for live testimony and the

admissibility of declarations.

      2.     The Clerk shall set this matter for a telephonic scheduling conference

on Wednesday, October 7, 2020, at 8:30 a.m. (EDT).

      3.     Defendant Ron Desantis’s General Counsel or designee and Defendant

Laurel Lee’s General Counsel or designee must appear on behalf of Defendants.

      4.     Plaintiffs shall serve Defendant Desantis’s General Counsel and

Defendant Lee’s General Counsel with a copy of this order before the close of

business today.

     SO ORDERED on October 6, 2020.


                                      s/ MARK E. WALKER
                                      Chief United States District Judge




                                         2
